Donlon, Judge:
This appeal to reappraisement was previously before me on submission by counsel after certain facts had been stipulated of record. The facts then stipulated sufficed to established that there was no foreign, export, or United States value for the merchandise. This made it necessary, under the law, to find that the basis of appraisement was cost of production of such or similar merchandise in the country of exportation, which was the Netherlands. The facts of record did not conform to the statutory requirement for determining cost of production. (Section 402(f), Tariff Act of 1930.) Therefore, I ordered the submission set aside and the case restored to calendar to give the parties opportunity to adduce necessary proofs. United States v. H. A. Gogarty, Inc., a/c A. H. Walter & Co., Inc., 42 Cust. Ct. 680, Reap. Dec. 9468.
The appeal has now been resubmitted on the following stipulation by counsel for the parties:
IT IS HEREBY STIPULATED, subject to tbe approval of tbe Court, that tbe stipulation heretofore filed herein, on March 9, 1959, be considered withdrawn, null and void.
IT IS FURTHER HEREBY STIPULATED AND AGREED by tbe undersigned, subject to tbe approval of the Court, that at tbe time of exportation of the involved merchandise, such or similar merchandise was not being freely offered for sale for home consumption in Holland or for export to the United States, or for sale in the United States, in accordance with the provisions of Section 402 (c), (d) and (e) of the Tariff Act of 1930 as amended.
*556That at the time of exportation thereof, the cost of production of such merchandise, as defined in Section 402(f) of said Act, was as shown in the annexed Schedule A attached hereto and made a part of this stipulation.
That this appeal for reappraisement is submitted for decision upon this stipulation.
Accepting tbis new stipulation as an agreed statement of facts, I find and hold that there is neither a foreign value nor an export value nor a United States value for the merchandise listed in schedule A, attached hereto and made a part of this decision; that cost of production, as defined in section 402(f) of the Tariff Act of 1930, is the proper basis for appraisement of such merchandise; and that for each of the several items of such merchandise, cost of production value is the value shown for that item on said schedule A.
The appeal is dismissed as to all other merchandise.
Judgment will enter accordingly.
Schedule A
Cost op Production Under Section 402(f), Tariff Act 1930